DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            JANET FELDMAN,
                               Appellant,

                                       v.

                                APRIL CALLINS,
                                   Appellee.

                                No. 4D15-2735

                                [April 27, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. DVCE 15-2748
(63).

    Leah H. Mayersohn of Mayersohn Law Group, P.A., Fort Lauderdale,
for appellant.

   No appearance for appellee.

PER CURIAM.

   An injunction against stalking was issued against Janet Feldman
under section 784.0485, Florida Statutes (2015). Feldman filed a motion
to modify or dissolve the injunction alleging, inter alia, changed
circumstances. See § 784.0485(10) (a party may move to modify or
dissolve an injunction at any time). We find the trial court erred in denying
Feldman’s motion without an evidentiary hearing. E.g., Colarusso v.
Lupetin, 28 So. 3d 238, 239 (Fla. 4th DCA 2010) (stating trial court erred
in denying party’s legally sufficient motion to modify or dissolve an
injunction without affording party a meaningful opportunity to be heard).

   Reversed and remanded for further proceedings.

STEVENSON, GERBER and LEVINE, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.